Mr. Justice Audrey
delivered the opinion of the court.
On April 2 of this year the Eegistrar of Property of Gua-yama refused to record a deed of sale executed in favor of Maximino Pomales by Eamón Vázquez as marshal and in the name of the Succession of Pedro Garcia, basing his refusal on two defects, one of which was that the property sold was not recorded in the registry in the name of the Succession of Pedro Garcia. An administrative appeal having been taken by Pomales from this decision, this court, in its decision of the second day of this month, affirmed the decision of the registrar.
Some days afterwards said title of bargain and sale was again presented for record in the same registry and the regis-' trar again refused to admit if for the same defect to which we have referred. An appeal having been taken from this decision, in addition to the title whose record was denied, the appellant has presented two certificates, one issued by the clerk of the Municipal Court of the Municipal Judicial District of Salinas and the other by the clerk of the District Court of Guayama, together with an affidavit. The appellant bases *900his prayer that we reverse the aforesaid decision from which he has now appealed on these certificates and affidavit alone.
From the decision of the registrar endorsed on the deed it does not appear that the said certificates and affidavit which are now submitted by the respondent were presented in the registry,, nor do these documents show anything which would justify our conclusion that they were actually presented to the registrar together with the deed; therefore we do not know whether the registrar took them under consideration when he rendered the second decision refusing to admit the deed to record. In order that we may decide whether the registrar erred in the decision appealed from it is necessary that we take into account the same data on which he based his decision, therefore we cannot consider documents which we are not sure were presented to him, for which reason we must eliminate the certificates and affidavit presented by the appellant. Calenti v. The Registrar, 12 P. R. R., 8, and Cadilla v. The Registrar, ante p. 77.
Therefore, leaving out of consideration said documents and considering the deed of sale only, which appears to be the only document presented to the registrar, we must hold, according to our decision in the case of Roig v. The Registrar, 18 P. R. R., 11, that we cannot again take up the same question already decided by this court, because the first is final and binding on the appellant Pomales.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.